Title: Abraham Bradley to Thomas Jefferson, 11 September 1809
From: Bradley, Abraham
To: Jefferson, Thomas


          Sir General Post Office Septemr 11. 1809
          I have received your favour of the 7th and am obliged by your attention to my former letter. Inclosed you will receive a memorandum of the times of arrival & departure of the mails at and from Milton & our latest list of Post Offices agreeable to your request.
          I have the honor to be very respectfully your obedient servt Abraham Bradley junr
        